


Exhibit 10.55

 

OMNIBUS AMENDMENT

 

This OMNIBUS AMENDMENT, dated as of December 29, 2014 (this “Amendment”) is:

 

(1)                                 EIGHTH AMENDMENT TO PURCHASE AND SALE
AGREEMENT, among each of the parties listed on the signature pages hereto as an
Originator (each, an “Originator” and collectively, the “Originators”) and ARCH
COAL, INC. (“ACI”);

 

(2)                                 SECOND AMENDMENT TO SALE AND CONTRIBUTION
AGREEMENT, between ACI, as the transferor, and ARCH RECEIVABLE COMPANY, LLC (the
“Seller”), as the transferee; and

 

(3)                                 NINTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT, among Seller, ARCH COAL SALES COMPANY, INC. (the
“Servicer”), the various financial institutions party to the Receivables
Purchase Agreement (as defined below) as Conduit Purchasers (the “Conduit
Purchasers”), as Related Committed Purchasers (the “Related Committed
Purchasers”), as LC Participants (the “LC Participants”), and as Purchaser
Agents (the “Purchaser Agents”), and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
Administrator (the “Administrator”) and as LC Bank (the “LC Bank”; together with
the Conduit Purchasers, the Related Committed Purchasers and the LC
Participants, the “Purchasers”).

 

RECITALS

 

1.                                      The Originators and the ACI are parties
to that certain Purchase and Sale Agreement, dated as of February 3, 2006 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Purchase and Sale Agreement”).

 

2.                                      The Seller and ACI are parties to that
certain Sale and Contribution Agreement, dated as of February 3, 2006 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Sale and Contribution Agreement”).

 

3.                                      The Seller, the Servicer, the Conduit
Purchasers, the Related Committed Purchasers, the LC Participants, the Purchaser
Agents, the LC Bank and the Administrator are parties to that certain Amended
and Restated Receivables Purchase Agreement, dated as of February 24, 2010 (as
amended, restated, supplemented or otherwise modified through the date hereof,
the “Receivables Purchase Agreement”; together with the Sale and Contribution
Agreement and the Purchase Sale Agreement, each, an “Agreement” and collectively
the “Agreements”).

 

4.                                      Concurrently herewith, the Seller, the
Servicer, ACI and Regions Bank (“Regions”) are entering into that certain
Purchaser Group Fee Letter (the “Regions Fee Letter”), dated as of the date
hereof.

 

5.                                      Concurrently herewith, the Administrator
and ACI are entering into that certain Amended and Restated Performance Guaranty
(the “Performance Guaranty”), dated as of the date hereof.

 

--------------------------------------------------------------------------------


 

6.                                      The parties hereto desire to join
Regions as a party to the Receivables Purchase Agreement and amend the
Agreements as hereinafter set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

SECTION 1.                            Certain Defined Terms.  Capitalized terms
that are used but not defined herein shall have the meanings set forth in the
Receivables Purchase Agreement.

 

SECTION 2.                            Amendments to the Agreements.  As of the
date hereof, subject to the satisfaction of the conditions precedent set forth
in Section 7 hereof:

 

(a)                                 the Purchase and Sale Agreement is hereby
amended to incorporate the changes shown on the marked pages attached hereto in
Exhibit A;

 

(b)                                 the Sale and Contribution Agreement is
hereby amended to incorporate the changes shown on the marked pages attached
hereto in Exhibit B; and

 

(c)                                  the Receivables Purchase Agreement is
hereby amended to incorporate the changes shown on the marked pages attached
hereto in Exhibit C.

 

SECTION 3.                            Joinder.

 

(a)                                 Regions as a Related Committed Purchaser.
From and after the date hereof, Regions shall be a Related Committed Purchaser
party to the Receivables Purchase Agreement for all purposes thereof and of the
other Transaction Documents as if Regions were an original party to the
Receivables Purchase Agreement in such capacity, and Regions assumes all related
rights and agrees to be bound by all of the terms and provisions applicable to
Related Committed Purchasers contained in the Receivables Purchase Agreement and
the other Transaction Documents.

 

(b)                                 Regions as an LC Participant.  From and
after the date hereof, Regions shall be a LC Participant party to the
Receivables Purchase Agreement for all purposes thereof and of the other
Transaction Documents as if Regions were an original party to the Receivables
Purchase Agreement in such capacity, and Regions assumes all related rights and
agrees to be bound by all of the terms and provisions applicable to LC
Participants contained in the Receivables Purchase Agreement and the other
Transaction Documents.

 

(c)                                  Appointment of Regions as Purchaser Agent
of Regions’ Purchaser Group.  Regions hereby designates itself as, and Regions
hereby agrees to perform the duties and obligations of, the Purchaser Agent for
Regions’ Purchaser Group.  From and after the date hereof, Regions shall be a
Purchaser Agent party to the Receivables Purchase Agreement, for all purposes of
the Receivables Purchase Agreement and the other Transaction Documents as if
Regions were an original party to the Receivables Purchase Agreement in such
capacity, and Regions assumes all related rights and agrees to be bound by all
of the terms and provisions applicable to Purchaser Agents contained in the
Receivables Purchase Agreement and the other Transaction Documents.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Commitment.  The Commitment of Regions under
the Receivables Purchase Agreement as a Related Committed Purchaser and an LC
Participant shall be $50,000,000.

 

(e)                                  Independent Credit Decision.  Regions
confirms that it has, independently and without reliance upon the Administrator,
the LC Bank, any Purchaser Agent or any Purchaser and based on such documents
and information as it has deemed appropriate, made and will continue to make its
own appraisal of any investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of the Seller,
ACI, the Servicer or the Originators, and made its own evaluation and decision
to enter into this Amendment and the Receivables Purchase Agreement.

 

(f)                                   Notice Address.  Regions’ address for
notices under the Receivables Purchase Agreement in each of its capacities shall
be the following:

 

Address:

Regions Bank

 

1180 West Peachtree Street NW

 

Suite 1000

 

Atlanta, GA 30309

 

 

 

Attention:

Mark Kassis or Linda Harris

 

Telephone:

404-221-4366 or 404-221-4354

 

Facsimile:

404-805-0841

 

(g)                                  Consent to Joinder. Each of the parties
hereto consents to the foregoing joinder of Regions as a party to the
Receivables Purchase Agreement in the capacities of a Related Committed
Purchaser, an LC Participant and Purchaser Agent, and any otherwise applicable
conditions precedent thereto under the Receivables Purchase Agreement and the
other Transactions Documents (other than as set forth herein) are hereby waived.

 

SECTION 4.                            LC Participation Amount.  Each of the
parties hereto hereby acknowledges and agrees that after giving effect to the
amendments set forth in Sections 2 and 3 above:

 

(a)                                 the LC Participation Amount shall be
$134,757,870 as of the date hereof;

 

(b)                                 Regions’ Pro Rata Share of the LC
Participation Amount as of the date hereof shall be $33,689,467.50; and

 

(c)                                  PNC’s Pro Rata Share of the LC
Participation Amount as of the date hereof shall be $101,068,402.50.

 

SECTION 5.                            Representations and Warranties.  Each of
the Seller, the Servicer, ACI and each Originator  hereby represents and
warrants to the Administrator, the Purchaser Agents and the Purchasers as
follows:

 

3

--------------------------------------------------------------------------------


 

(a)                                 Representations and Warranties.  The
representations and warranties made by such Person in the Agreements and each of
the other Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).

 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of each of its obligations
under this Amendment, the Agreements, as amended hereby, and the other
Transaction Documents to which it is a party are within each of its
organizational powers and have been duly authorized by all necessary action on
its part.  This Amendment, the Agreements, as amended hereby, and the other
Transaction Documents are such Person’s valid and legally binding obligations,
enforceable in accordance with their respective terms.

 

(c)                                  No Default. Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Sale and Contribution Termination Event, Unmatured Sale and Contribution
Termination Event, Purchase and Sale Termination Event, Unmatured Purchase and
Sale Termination Event, Termination Event or Unmatured Termination Event exists
or shall exist.

 

(d)                                 Further Assurances. Such Person agrees to
provide (or to cause to be provided) to the Administrator a copy of all
agreements, documents, certificates and instruments, if any, relating to the
subject matter of this Amendment, as the Administrator may reasonably request.

 

SECTION 6.                            Effect of Amendment; Ratification.

 

(a)                                 Each of the Agreements, as expressly amended
and modified by this Amendment, shall remain in full force and effect, and the
Agreements and each of the other Transaction Documents are hereby ratified and
confirmed in all respects by each of the parties hereto.

 

(b)                                 After this Amendment becomes effective,
(i) this Amendment shall be a part of each of the Agreements amended hereby;
(ii) each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof”, “hereunder”, or words of like import referring to the Receivables
Purchase Agreement, and each reference in any other Transaction Document to the
“Receivables Purchase Agreement”, “thereunder”, “thereof”, or words of like
import referring to the Receivables Purchase Agreement, shall mean and be a
reference to the Receivables Purchase Agreement, as amended by this Amendment;
(iii) each reference in the Purchase and Sale Agreement to “this Agreement”,
“hereof”, “hereunder”, or words of like import referring to the Purchase and
Sale Agreement, and each reference in any other Transaction Document to the
“Purchase and Sale Agreement”, “thereunder”, “thereof”, or words of like import
referring to the Purchase and Sale Agreement, shall mean and be a reference to
the Purchase and Sale Agreement, as amended by this Amendment; and (iv) each
reference in the Sale and Contribution Agreement to “this Agreement”, “hereof”,
“hereunder”, or words of like import referring to the Sale and Contribution
Agreement, and each reference in any other Transaction Document to the “Sale and
Contribution Agreement”, “thereunder”, “thereof”, or words of like

 

4

--------------------------------------------------------------------------------


 

import referring to the Sale and Contribution Agreement, shall mean and be a
reference to the Sale and Contribution Agreement, as amended by this Amendment.

 

(c)                                  The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of the Administrator, the Purchaser Agents
and the Purchasers under, nor constitute a waiver of any provision of, any of
the Agreements or any other Transaction Document.

 

SECTION 7.                            Effectiveness.  This Amendment shall
become effective as of the date hereof, upon receipt (i) by Regions of the
Upfront Fee (under and as defined in the Regions Fee Letter) in accordance with
the terms of the Regions Fee Letter and (ii) by the Administrator of the
following, each in form and substance satisfactory to the Administrator and each
Purchaser Agent:

 

(a)                                 duly executed counterparts of this Amendment
by each of the parties hereto;

 

(b)                                 a duly executed counterpart of the
Performance Guaranty by ACI;

 

(c)                                  duly executed counterparts of the Regions
Fee Letter by each of the parties thereto;

 

(d)                                 favorable opinions, addressed to the
Administrator, each Purchaser Agent and each Purchaser, in form and substance
reasonably satisfactory to the Administrator, of Bryan Cave LLP, counsel for the
Seller, the Originators, the Servicer and ACI, covering such matters as the
Administrator may reasonably request, including, without limitation, certain
organizational, no-conflict and enforceability matters; and

 

(e)                                  such other approvals, opinions or documents
as the Administrator or any Purchaser may reasonably request.

 

SECTION 8.                            Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.

 

SECTION 9.                            Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
New York (including for such purposes Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).

 

SECTION 10.                     Section Headings.  The various headings of this
Amendment are included for convenience only and shall not affect the meaning or
interpretation of this Amendment, the Agreement or any provision hereof or
thereof.

 

SECTION 11.                     Successors and Assigns.  This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

 

5

--------------------------------------------------------------------------------


 

SECTION 12.                     Severability.  Each provision of this Amendment
shall be severable from every other provision of this Amendment for the purpose
of determining the legal enforceability of any provision hereof, and the
unenforceability of one or more provisions of this Amendment in one jurisdiction
shall not have the effect of rendering such provision or provisions
unenforceable in any other jurisdiction.

 

 [SIGNATURES BEGIN ON NEXT  PAGE]

 

6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

ARCH RECEIVABLE COMPANY, LLC

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

ARCH COAL SALES COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

ARCH COAL, INC.

 

 

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrator

 

 

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as the LC Bank and as an LC Participant

 

 

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Related Committed Purchaser

 

 

 

 

 

 

 

By:

/s/ Mark Falcione

 

Name:

Mark Falcione

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Purchaser Agent

 

 

 

 

 

 

 

By:

/s/ Mark Kassis

 

Name:

Mark Kassis

 

Title:

Senior Vice President

 

 

 

 

 

 

 

REGIONS BANK,

 

as a Related Committed Purchaser

 

 

 

 

 

 

 

By:

/s/ Mark Kassis

 

Name:

Mark Kassis

 

Title:

Senior Vice President

 

 

 

 

 

 

 

REGIONS BANK,

 

as an LC Participant

 

 

 

 

 

 

 

By:

/s/ Mark Kassis

 

Name:

Mark Kassis

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

ORIGINATORS:

 

 

 

ARCH COAL SALES COMPANY, INC.

 

ARCH ENERGY RESOURCES, LLC

 

ARCH WESTERN RESOURCES, LLC

 

COAL-MAC, INC.

 

CUMBERLAND RIVER COAL COMPANY

 

LONE MOUNTAIN PROCESSING, INC.

 

MINGO LOGAN COAL COMPANY

 

MOUNTAIN COAL COMPANY, L.L.C.

 

THUNDER BASIN COAL COMPANY, L.L.C.

 

BRONCO MINING COMPANY, INC.

 

COALQUEST DEVELOPMENT LLC

 

HAWTHORNE COAL COMPANY, INC.

 

HUNTER RIDGE COAL COMPANY

 

HUNTER RIDGE HOLDINGS, INC.

 

HUNTER RIDGE, INC.

 

ICG BECKLEY, LLC

 

ICG EAST KENTUCKY, LLC

 

ICG EASTERN, LLC

 

ICG EASTERN LAND, LLC

 

ICG ILLINOIS, LLC

 

ICG, INC.

 

ICG KNOTT COUNTY, LLC

 

ICG, LLC

 

ICG NATURAL RESOURCES, LLC

 

ICG TYGART VALLEY, LLC

 

INTERNATIONAL COAL GROUP, INC.

 

JULIANA MINING COMPANY, INC.

 

KING KNOB COAL CO., INC.

 

MARINE COAL SALES COMPANY

 

MELROSE COAL COMPANY, INC.

 

PATRIOT MINING COMPANY, INC.

 

POWELL MOUNTAIN ENERGY, LLC

 

SIMBA GROUP, INC.

 

UPSHUR PROPERTY, INC.

 

VINDEX ENERGY CORPORATION

 

WHITE WOLF ENERGY, INC.

 

WOLF RUN MINING COMPANY

 

 

 

 

 

 

 

By:

/s/ James E. Florczak

 

Name:

James E. Florczak

 

Title:

Vice President & Treasurer

 

--------------------------------------------------------------------------------
